DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 20 of claim 1 recites “, ,”. One of the commas should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lines 18-19 recites the limitation “when the driving shaft is moved toward the first transmission unit”. Nowhere in the specification is it described that there is a “driving shaft” that is “moved towards the first transmission unit”, thus this is found to be new matter as written. Per the 112b rejection below, the driving shaft is interpreted as being the previously recited “driving rod”. Even with this interpretation, nowhere in the specification is it described that the driving rod is ever moved towards the first transmission unit. Page 7 lines 13-19 of the specification describes that the driving rod pushes and pulls the first transmission unit, but there is no relative movement ever described between these components. Therefore, this is found to be new matter. 
Dependent claims are rejected from depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 18-19 recites the limitation “when the driving shaft is moved toward the first transmission unit”. There is not a driving shaft previously positively recited in the claim, thus this lacks antecedent basis in the claim. There is also not antecedent basis for this “driving shaft” in the specification, see the 112a rejection above, and the examiner is instead interpreting the “driving shaft” as the “driving rod” from line 13 of the claim. The examiner is also interpreting the limitation “moved toward the first transmission unit” as “moved in a direction towards the first transmission unit”, see the 112a rejection above.
Dependent claims are rejected from depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8851148), hereinafter known as Lin ‘148, in view of Lin (US 20110259533), hereinafter known as Lin ‘533, and Wen (US 6786270).
Regarding claim 1, Lin ‘148 teaches (figs. 3-7) a scrolling system (as shown in fig. 3) for a window curtain, comprising:
a scrolling device (2) including a frame (21) and a shaft (31), a curtain (322) scrolled to the shaft; 
a transmission device (4) connected between the shaft (31) and the frame (21) so as to rotate the shaft and to scroll the curtain (column 3 lines 37-40), the transmission device (4) including a housing (23), a first transmission unit (42) and a second transmission unit (422), the housing (23) located between the shaft (31) and the frame (21), the housing (23) being a hollow housing (fig. 4) and including a first space (the portion that accommodates the first transmission unit) and a second space (the portion that accommodates the second transmission unit), the first space defined in a lower portion of the housing (fig. 4), the first transmission unit accommodated in the first space (fig. 5), the second space defined axially in the housing (fig. 5), the second transmission unit accommodated in the second space (fig. 4); 
the first transmission unit (42) including a first gear (421), a first portion (424) and a second portion (the more narrow portion below 424 in fig. 4), the first portion (424) being formed between the first gear (421) and the second portion (fig. 5), the first gear (421) and the first portion (424) moveably located in the first space (shown in figs. 5 and 7), the second portion (narrower portion below the first portion) extending beyond the first space (fig. 5 shows that this portion extends out beyond the first space), a driving rod (5) connected to the second portion, the second portion being rotated by the driving rod so that the first transmission unit rotates in the first space (column 4 lines 21-30), the first portion (424) including a cylindrical section (fig. 4), a polygonal (see definition from thefreedictionary.com below) passage (442) formed to an inner periphery of the first space (fig. 4), when the cylindrical section (cylindrical body of 424) is located relative (located relative is extremely broad, it can be said that when the assembly is in the rotatable position that the cylindrical section is located relative to the polygonal passage) to the polygonal passage (442), the first transmission unit (42) is rotatable, when the driving rod (see 112b and 112a rejections above) is moved towards the first transmission unit (in a direction towards the first transmission unit, a state where the gear teeth are locked with the polygonal passage, see 112b and 112a rejections above), the first transmission unit is not rotatable,
and the second transmission unit (422) including a second gear (425) and a tubular part (426), the second gear (425) connected to the tubular part (fig. 4) and engaged with the first gear (fig. 5), an axis of the first gear (421) being perpendicular to an axis of the second gear (fig. 5), the tubular part (426) connected to the shaft (31), when the driving rod (5) is rotated, the first gear (421) drives the second gear (425) which rotates the tubular part (426), such that the shaft (31) is rotated to operate the curtain (column 4 lines 21-30). Lin ‘148 does not teach the first and second gears being bevel gears, the first portion including a polygonal section, when the driving rod is moved in a direction of the first transmission unit, the polygonal section is located relative to the polygonal passage.


    PNG
    media_image1.png
    96
    494
    media_image1.png
    Greyscale

Lin ‘533 teaches (fig. 3) a scrolling system for a window curtain with a transmission device (4) with a first beveled gear (411) and a second beveled gear (4211). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin ‘148 with the teachings of Lin ‘533 so that the first and second gears were beveled. This alteration provides the predictable and expected results of the beveled gears forming a stronger connection together that is less prone to the gears skipping.
	Wen teaches (figs. 5 and 9) a scrolling system for a window curtain with a first transmission unit including a first gear (651), a first portion (made of  611 and the cylindrical section to the left of it in fig. 9), and a second portion (61), the first portion including a cylindrical section (fig. 9, cylindrical portion to the left of the polygonal section 612) and a polygonal section (612), and a polygonal passage (655) formed to an inner periphery of a first space (into which 612 inserts), when the cylindrical section is located relative to the polygonal passage (the state where 612 is not inserted into 655, as shown in fig. 9), the first transmission unit is rotatable relative to the polygonal passage, when a driving rod (67) is moved in a direction towards the first transmission unit (resulting in fig. 5 where the polygonal section is in the polygonal passage), the polygonal section (612) is located relative to the polygonal passage (655), and the first transmission unit is not rotatable relative to the polygonal passage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 with the teachings of Wen, by modifying the transmission unit so that the first portion includes a polygonal section, the polygonal passage is formed to an inner periphery of the first space, and when the cylindrical section is located relative to the polygonal passage, the first transmission unit is rotatable, and when the driving shaft is moved toward the first transmission unit, the polygonal section is located relative to the polygonal passage, and the first transmission unit is not rotatable. This alteration provides the expected results of an equivalent or similar means of being able to lock or unlock rotation of the first transmission unit by a simple push or pull movement of the driving rod.  
Regarding clam 2, modified Lin ‘148 teaches that the frame (21) includes a recess (annotated fig. 5 below), the housing (23) includes a protrusion (annotated fig. 5) which is engaged with the recess.

    PNG
    media_image2.png
    769
    712
    media_image2.png
    Greyscale

Regarding claim 3, modified Lin ‘148 teaches (fig. 4) that the housing (23) is composed of two casings (233 and 235), the first and second transmission units are accommodated in the housing (fig. 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘148 (US 8851148), in view of Lin ‘533 (US 20110259533) and Wen (US 6786270) as applied to claim 1, and further in view of Wang (US 10053909).
Regarding claim 4, modified Lin ‘148 does not teach that the tubular part includes multiple ridges protruding from an outside thereof, the ridges are engaged with the shaft.
Wang teaches (figs. 1-4, and 8) a scrolling system for a window curtain (1) with a transmission device (5) with a second gear (552) and a tubular portion (551) that includes multiple ridges (553) protruding from an outside thereof, the ridges (553) are engaged with a shaft (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 by having the tubular part include multiple ridges protruding from an outside thereof, the ridges being engaged with the shaft as taught by Wang. This alteration provides a secure and tight connection between the tubular part and the shaft.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘148 (US 8851148), in view of Lin ‘533 (US 20110259533) Wen (US 6786270) as applied to claim 1, and further in view of Valle (4676292).
	Regarding claim 5, modified Lin ‘148 does not teach that the second portion includes a loop, the driving rod includes a hook which hooks to the loop.
	Valle teaches (fig. 1) a scrolling system for a window curtain (10) with a transmission device (18) that has a second portion (20) that includes a loop (fig. 1), and a driving rod (19) that includes a hook (21) which hooks to the loop (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 by replacing the connection between the driving rod and the second portion with that as found in Valle, so that the second portion includes a loop and the driving rod includes a hook which hooks to the loop. This alteration provides the predictable and expected results of a connection that can be quickly connected and disconnected. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘148 (US 8851148), in view of Lin ‘533 (US 20110259533), Wen (US 6786270) as applied to claim 1, and further in view of Meyer (US 8851148).
Regarding claim 7, modified Lin ‘148 teaches (fig. 5) that the second gear (425) includes a reception hole defined axially in a back thereof (fig. 5 shows that the second gear has a hole in the center along the whole axial length), the tubular part (426) includes a tube (426 forms a tube) which is engaged with the reception hole (the hole extends the whole axial length of the component) to connect the second bevel gear to the tubular part (fig. 5). Modified Lin ‘148 does not teach the tube being polygonal-shaped.
Meyer teaches (fig. 2), a scrolling system for a window blind with a second gear (9) that includes a reception hole (13) defined axially in a back thereof (fig. 2), and a tubular part (7) that includes a polygonal-shaped tube (16) which is engages with the reception hole (13) to connect the second gear (9) to the tubular part (7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 by having the second gear have a polygonal-shaped reception hole that engages a tubular part that includes a polygonal-shaped tube that engages with the reception hole to connect the second bevel hear to the tubular part as taught by Meyer. This alteration provides a detachable means of connecting the second bevel gear to the tubular part, making future component replacement easier.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the arguments are related to what the applicant feels Lin ‘148 does not teach, and that the rejection above to claim 1 using Lin ‘148 (US 8851148) in view of Lin ‘533 (US 20110259533) and Wen (US 6786270) teaches all the limitations as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/              Supervisory Patent Examiner, Art Unit 3634